MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                    FILED
this Memorandum Decision shall not be                                Feb 15 2019, 9:50 am
regarded as precedent or cited before any                                 CLERK
court except for the purpose of establishing                          Indiana Supreme Court
                                                                         Court of Appeals
the defense of res judicata, collateral                                    and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Rory Gallagher                                           Curtis T. Hill, Jr.
Marion County Public Defender                            Attorney General
Appellate Division
                                                         Evan Matthew Comer
Indianapolis, Indiana                                    Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Steven Conrad,                                           February 15, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1899
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Kurt Eisgruber,
Appellee-Plaintiff                                       Judge
                                                         The Honorable Steven J. Rubick,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G01-1705-F5-18057



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1899 | February 15, 2019             Page 1 of 3
[1]   During the summer of 2018, Steven Conrad was convicted of Level 5 felony

      burglary and given a sentence of three years, with two years to serve through

      Marion County Community Corrections and one year suspended to probation.

      The trial court ordered Conrad to begin the executed portion of his sentence on

      home detention but gave community corrections “discretion to move him to

      other components as deemed appropriate.” Tr. p. 91. The court added, “He’ll

      be placed on a sliding scale for his community corrections monitoring fees.”

      Id.; see also Appellant’s App. Vol. II pp. 10, 13.


[2]   Conrad now appeals, arguing that it is the responsibility of the trial court to set

      an offender’s home-detention fee and that the trial court improperly delegated

      that responsibility to community corrections in this case. We agree as to the

      first part. Indiana Code section 35-38-2.5-6(7) provides that an order for home

      detention must include, among other things, “[a] requirement that the offender

      pay a home detention fee set by the court[.]” (Emphasis added.) The second

      part of Conrad’s argument may be correct, too, but we do not have enough

      information to know one way or the other. All the trial court said was that

      Conrad would be “placed on a sliding scale for his community corrections

      monitoring fees.” There is no indication in the record of what “sliding scale”

      the court was referring to, who established the scale, or who administers it, so

      we have no way of knowing whether the court intended to delegate any

      statutory responsibility to community corrections. Therefore, we vacate the

      part of the sentencing order relating to the community-corrections/home-




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1899 | February 15, 2019   Page 2 of 3
      detention fee, but we remand this matter to give the trial court an opportunity

      to clarify its intent regarding that fee.


[3]   Reversed and remanded.


      Mathias, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1899 | February 15, 2019   Page 3 of 3